DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Amendment
The Amendment filed on 09/08/2022 has been entered. Claims 1-17 remain pending in the application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis for the following claim limitations.


    PNG
    media_image1.png
    44
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    471
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, the following limitations are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention before the effective filing date of the application. 

    PNG
    media_image1.png
    44
    593
    media_image1.png
    Greyscale

and 

    PNG
    media_image2.png
    299
    471
    media_image2.png
    Greyscale


While Applicant describes various embodiments of the compounds of formula 1 including options for each of the variable groups limited in the limitations above, the specification does not provide sufficient evidence that all of these specifically claimed materials were possessed at the time of filing. The specification does not describe that compounds are limited to wherein X1, X4, X5, or X8 is not N unless another of X1 to X8 is N or wherein L1 or L2 is not a direct bond if G1 or G2 is and bonding occurs at the nitrogen…” with any detail, for example. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10 and 15 each recite the limitation “wherein at least one of G1 and G2 comprise a structure having the formula: 
    PNG
    media_image3.png
    98
    191
    media_image3.png
    Greyscale
”. However, the group does not include any possibilities for substitution on the N atom which is clearly indicated in subsequent dependent claims to be substituted. For the purpose of examination, the claim will be interpreted such that substitution at the N atom is possible with any substituent.


Claims 1, 10 and 15 each recite the limitation “but X1, X4, X5 or X8 is not N unless another of X1-X8 is N.”  It is unclear if this limitation means “but one of X1, X4, X5 or X8 is not N unless another of X1-X8 is N” or “but neither of X1, X4, X5 or X8 is not N unless another of X1-X8 is N.” The lack of the words “one of” or “neither of” would suggest an interpretation as though “one of” was present. However given the context of the arguments submitted with the amendment and further amendments made to dependent claims, the claim will be interpreted for the purpose of examination to read but neither of X1, X4, X5 or X8 is not N unless another of X1-X8 is N.”

Claims 1, 10 and 15 each recite the limitation “but L1 or L2 is not a direct bond if G1 or G2 is…”. It is unclear if this limitation means “but one of L1 or L2 is not a direct bond if G1 or G2 is…” or “but neither of L1 or L2 is not a direct bond if G1 or G2 is…”. The lack of the words “one of” or “neither of” would suggest an interpretation as though “one of” was present. The dependent claims further suggest that “one of” is present, as some of the discrete compounds claimed in dependent claim 9 include wherein one of L1 or L2 is a direct bond when the conditional limitation is met. For the purpose of examination, the claim will be interpreted to read “but one of L1 or L2 is not a direct bond if G1 or G2 is…”.  

Claims 2-9, 11-14 and 16-17 each depend from one of the claims above and therefore are rejected for including the indefinite limitations thereof. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As pointed to above, Claim 1, from which claims 8-9 depend, does not include the possibility of substitution at the nitrogen of the azacarbazole of the formula 
    PNG
    media_image3.png
    98
    191
    media_image3.png
    Greyscale
whereas several of the formula recited in claim 8 and several of the discrete materials of the claim 9 include such substitution.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaganesan et al (US 2015/0372242) (Balaganesan).

In reference to claims 1, Balaganesan teaches a compound of formula F18 as shown below that reads on the instantly claimed material (Page 5, Table 1, [0024]). 


    PNG
    media_image4.png
    227
    252
    media_image4.png
    Greyscale

For Claim 1: Reads on a compound of formula 1 wherein L1 is a direct bond, G1 is a group of 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
, wherein 
    PNG
    media_image5.png
    127
    236
    media_image5.png
    Greyscale
 is bonded to L1 at N, X3 is N, X1-X2 and X5 to X8 are each C, Rd and Re each are hydrogen, L2 is phenylene and L2 is not a direct bond and G2 is dibenzofuran. 
For Claim 2: Reads on wherein each or RA, RB, RC, RD and RE are hydrogen.
For Claim 3: Reads on wherein one of X1 to X8 is N. 
For Claim 5: Reads on wherein L1 is a phenylene and L2 is a direct bond.
For Claim 6: Reads on wherein G1 and G2 each comprise dibenzofuran group or an azacarbazole group.  
For Claim 7: Reads on wherein L1 is a phenylene and L2 is a direct bond.
For Claim 8: Reads on formula 
    PNG
    media_image6.png
    241
    282
    media_image6.png
    Greyscale
.
For Claim 17: Reads on a formulation. 


Claims 1-2, 4-8 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al (US 20190135814) (Parham).

In reference to claims 1-2, 4-8 and 17, Parham teaches the compound shown below that reads on the instantly claimed material ([0056]page 30). 


    PNG
    media_image7.png
    226
    341
    media_image7.png
    Greyscale
 

For Claim 1: Reads on a compound of formula 1 wherein L2 is a phenylene, G2 is an azacarbazole of the formula claimed wherein X1 to X5 and X7 are each C, X8 and X6 are each N, RD represents trisubstitution and each RD is H, RE represents disubstritution and each RE is phenyl, L2 is bonded to G2 at X3, L1 is a direct bond, G1 is phenyl and each RA, RB and RC are hydrogen and the nitrogen of the azacarbazole is substituted with a phenyl group. 
For Claim 2: Reads on wherein each or RA, RB, RC, RD and RE are hydrogen or aryl group.
For Claim 4: Reads on wherein two of X1 to X8 is N. 
For Claim 5: Reads on wherein L2 is a phenylene and L1 is a direct bond.
For Claim 6: Reads on wherein G1 and G2 each comprise phenyl group.  
For Claim 7: Reads on wherein L2 is a phenylene and L1 is a direct bond.
For Claim 8: Reads on the first formula shown.
For Claim 17: Reads on a formulation. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (WO 2019033890) (Ren) and further in view of Balaganesan et al (US 2015/0372242) (Balaganesan).

In reference to claim 1, Ren teaches a device example 2-6 comprising an anode, a cathode and an organic layer between the anode and cathode that comprises an indolocarbazole compound A-13 as shown below as a host material for a phosphorescent dopant (see e.g. Ren entry 2-6 of table 2 [0209]; [0184]-[0193]). 

    PNG
    media_image8.png
    191
    136
    media_image8.png
    Greyscale



Ren does not expressly teach that alternative carboline isomeric groups (α, β, γ, carboline etc.) could be used instead of the α-carboline structure specifically exemplified in compound A13. 

With respect to the difference, Balaganesan teaches in analogous art indolocarbazole compounds for use as host materials for phosphorescent dopants. Balaganesan specifically exemplifies multiple carboline groups, including α, β, and γ carboline as alternative heterocyclic groups for substitution at the nitrogen atom of the indolocarbazole structure (see Balaganesan compounds F18 to F20, [0024]). In light of the teaching of Balaganesan, the ordinarily skilled artisan would recognize the various isomeric carboline structures as being functionally equivalent for use as substituents in an indolocarbazole host material for a phosphorescent light emitting layer of an organic electroluminescent device. That is, the substitution of the β -carboline or γ-carboline group of Balaganesan for the α-carboline of Ren, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of providing a host material for a phosphorescent light emitting layer in an organic electroluminescent device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	 
For Claim 1: Reads on a compound of formula 1 wherein L2 is a direct bond, G2 is an azacarbazole of the formula claimed wherein, one of X6 or X7 are N and each other X# is C, RD represents trisubstitution and each RD is H, RE represents trisubstitution and each RE is H, L2 is bonded to G1 at X3, L1 is a direct bond, G1 is phenyl and each RA, RB and RC are hydrogen and the nitrogen of the azacarbazole is substituted with a phenyl group. 
For Claim 2: Reads on wherein each or RA, RB, RC, RD and RE are hydrogen.
For Claim 3: Reads on wherein one of X1 to X8 is N. 
For Claim 5: Reads on wherein L1 is a direct bond and L2 is a direct bond.
For Claim 6: Reads on wherein G1 and G2 each comprise phenyl group.  
For Claim 7: Reads on wherein L1 is a direct bond and L2 is a direct bond.
For Claim 8: Reads on 
For Claim 9: Reads on compound 2 or 3. 
For Claim 10: Reads on a device comprising the compound and an anode and cathode.
For Claim 11: Reads on wherein the compound is a host in the emissive layer.
For Claim 12: Ir(ppy)3 reads on a transition metal complex with three ligands   
    PNG
    media_image9.png
    199
    107
    media_image9.png
    Greyscale
 wherein each X# is CH.
For Claim 17: Reads on a formulation.

In reference to claims 13-14, While Ren does not expressly teach that the layer comprising A13 is a charge carrier blocking layer or a charge carrier transporting layer or that the material A13 is acting as a charge carrier blocking material or charge carrier transporting material, the device of Ren, the layer or Ren and the compound of Ren meets all of the structural and composition requirements of the instant claims. The recitation of a new name for a layer or a new name for the function of a material in the device does not differentiate the device, layer or material thereof from the prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).


In reference to claim 15-16, Ren describes the device of example 2-6 as described above for claim 10. Ren further teaches that such OLED devices are for use in displays and lighting devices [0002]-[0003]. It would have been obvious to the ordinarily skilled artisan to have applied the exemplary device 2-6 of Ren to the taught application of a display or lighting device and thereby have arrived at the instantly claimed consumer product. 
For Claim 15: Reads on a consumer product.
For Claim 16: Reads on a light for illumination and/or signaling.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.
In reference to the outstanding rejections under 35 US 102 over Balaganesan et al, Applicant argues that the amended claims as filed overcome the rejections. Specifically, Applicant amended to limit the groups L1 or L2 under certain circumstances. This argument has been fully considered but not found convincing for at least the following reasons. 

Claim 1 as amended requires that L1 or L2 not be a direct bond when G1 or G2 is the azacarbazole structure that is bonded at the nitrogen. The compound of Balaganesan meets this requirement as L2 is a not a direct bond. 

In reference to the outstanding rejections under 35 US 102 over Ren et al and Kai et al, Applicant’s arguments are moot as they are directed to rejections or specific recitations that are no longer relied upon.

In reference to the outstanding rejections under 35 USC 103 over Chung et al, Applicant’s arguments are moot as they are directed to rejections or specific recitations that are no longer relied upon.

In reference to the outstanding rejections under 35 USC 103 over Ren et al, Applicant’s arguments are moot as they are directed to rejections or specific recitations that are no longer relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786